DETAILED ACTION
This office action is in response to the amendments to the claims filed on 07 April 2022.  Claims 1 – 16 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6 and 12 are objected to because of the following informalities:
In Re Claim 6, the phrase “the at least one sensor for detecting fluid characteristics being” in Line 5would be clearer if replaced with the phrase --the at least one sensor detects fluid characteristics, and is--.
In Re Claim 12, the claim number that the claim depends on appears to have been inadvertently left out.  The amended claims submitted on 05 June 2020 discloses that the parent claim is Claim 1.  It will be assumed that the phrase “as claimed in claim,” in Line 1 is replaced with the phrase --as claimed in claim 1--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The previously made 112 rejection of Claim 8 is hereby withdrawn because applicant’s arguments on Page 7, Line 13 to Page 8, Line 18 are persuasive.  The previously made 112 rejections of Claims 1 – 7 and 9 – 16 are hereby withdrawn in view of suitable amendments to the claims submitted with applicant’s response.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 9, 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Drevet987 (PG Pub US 20080232987 A1) in view of Fryane (PG Pub US 20110150669 A1).

In Re Claim 1, Drevet987 discloses a ripple diaphragm circulator (see Abstract, note that the Figures 10 / 11 embodiment is being referenced) comprising: a body (“tunnel with two end plates 101 and 102”; paragraph [0071]) inside which there is a chamber (“tunnel”) internal to the body (101, 102), this chamber comprising at least one inlet opening (one of two ends of the “tunnel”) for flowing fluid into the chamber and at least one outlet opening (the other of two ends of “tunnel”) for flowing fluid out of the chamber (paragraph [0071]); a flexible diaphragm (91) placed in the chamber so as to be able to ripple there between first and second edges (first edge is to the left in Figure 10, second edge is to the right in Figure 10) of the diaphragm (paragraph [0012]), the first diaphragm edge being located closer to the fluid inlet opening than to the fluid outlet opening and the second diaphragm edge being located closer to the fluid outlet opening than to the fluid inlet opening (see paragraph [0012]; also, although Figure 10 does not clearly depict the inlet and outlet, Figure 8 shows the inlet and outlet adjacent to the inlet and outlet and clearly depicts that the edges of the diaphragm are at the inlet/outlet); the circulator further comprising: an actuating mechanism (93, 94, 95, 96) comprising at least one motor (magnetic motor 93, 94, 95; paragraph [0070]) and at least one mechanical linking part (96) linking the motor to the first edge of the diaphragm (91) so as to move it in a reciprocating motion relative to the body in order to produce a ripple on the diaphragm propagating from the first diaphragm edge to the second diaphragm edge (paragraphs [0012], [0070]).
Note that Drevet987 depicts a ripple envelope (7,8; Figure 1) for the deflection amplitude at any point between the first edge 2 and second edge 4, this deflection amplitude can be calculated (because paragraph [0047] discloses a “theoretical free amplitude” at the first edge 2 and second edge 4), based on the deflection amplitude at the first edge 2 that is vibrated by the motor (93, 94, 95), so the ripple envelope is determined by the stroke magnitude of the motor (93, 94, 95) – i.e. the displacement amplitude at the first edge.  Drevet987 performs the function of a fan (paragraph [0004]) as an air circulator (paragraph [0026]), but Drevet987 does not disclose a device for detecting at least one value representative of a movement of the first diaphragm.
However, Fryane discloses an analogous diaphragm circulator (Figure 4b embodiment only is being referenced) which includes a first diaphragm (2), motor (12, 14), a device (“Hall effect sensor”; paragraph [0034]) for detecting at least one value (paragraph [0034]: “The vibration of the flexible membrane 2 may be detected by monitoring the first magnetic field, for example, through a Hall effect sensor”) representative of a movement of the first diaphragm (2) relative to the body (stationary, non-vibrating portion of the apparatus in Figure 1), this detection device (Hall effect sensor) being functionally linked to a motor power supply unit (“power management circuit”; paragraph [0046]), this power supply unit being arranged to deliver at least one electrical power supply signal (“alternating or pulsed direct current”; paragraph [0046]) to the motor (12, 14) according to a detection signal (this must be generated by the Hall effect sensor) delivered to the power supply unit by said detection device (Hall effect sensor)(paragraph [0034]: “The current provided by the power source 5 may also be adjusted based on the detected vibration of the flexible membrane 2”; paragraph [0046]: “the amplitude of the alternating current is preferably increased, creating increased attraction and repulsion forces between the first magnet 12 and the second magnet 14 and increasing the amplitude of the oscillation of the membrane 2 and the amount of fluid that is moved by the fan 100”), this detection signal being dependent on said at least one detected value (paragraph [0034]: “The vibration of the flexible membrane 2 may be detected by monitoring the first magnetic field”)(paragraphs [0034],[0046],[0047]; Figures 1, 4b).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate the Hall effect sensor as taught by Fryane to monitor the oscillation of the first diaphragm edge of Drevet987 for the purpose of regulating the movement of the diaphragm if an irregular or undesired oscillation of the diaphragm is detected (paragraph [0047] of Fryane).

In Re Claim 2, Drevet987 and Fryane disclose all the limitations of Claim 1, and Fryane further discloses that the detection device is arranged so that said detection signal delivered to the power supply unit (“power management circuit”; paragraph [0046]) is dependent on measurements taken by at least one sensor (Hall effect sensor) of said detection device (paragraph [0034]), the at least one sensor being a Hall effect sensor (paragraph [0034]).

In Re Claim 5, Drevet987 and Fryane disclose all the limitations of Claim 1, and Fryane further discloses that the detection device is arranged so that said detection signal delivered to the power supply unit (“power management circuit”; paragraph [0046]) is dependent on measurements taken by at least one sensor (Hall effect sensor) of said detection device, the sensor being a magnetic field sensor (the Hall effect sensor monitors the first magnetic field; paragraph [0034]).

In Re Claim 7, Drevet987 and Fryane disclose all the limitations of Claim 1, and Fryane further discloses that the actuating mechanism (12, 14) is arranged so as to define a maximum amplitude (“amplitude of the oscillation”; paragraph [0046]) of the reciprocating motion of the diaphragm (2) first edge (in view of Drevet987) that is variable according to said at least one electrical power supply signal (“alternating current”; paragraph [0046]) delivered to the motor (paragraph [0046] states that if the alternating current amplitude is increased, the amplitude of oscillation is increased).

In Re Claim 9, Drevet987 and Fryane disclose all the limitations of Claim 1, and Fryane further discloses that said value representative of the movement of the diaphragm (2) relative to the body is a maximum amplitude (“amplitude of the oscillation”; paragraph [0046]) of movement measured from the first edge of the diaphragm relative to the body (in view of Drevet987).

In Re Claim 11, Drevet987 and Fryane disclose all the limitations of Claim 1, and Drevet987 further discloses that the diaphragm (91) has a shape, the diaphragm being a rectangular shape (Page 7, Claim 10: “the diaphragm is a blade having a quadrilateral shape with two opposing parallel sides”; best seen in Figure 9).

In Re Claim 12, Drevet987 and Fryane disclose all the limitations of Claim 1, and Drevet987 further discloses that the motor (83; Figure 8) includes a movable rotor (paragraph [0066] states that rotational movement is imparted which implies a rotor) including at least one permanent magnet (well known) and a stator (well known) comprising at least one stator coil (well known) suitable for generating a magnetic flux (this is what interacts with the permanent magnets of the rotor to rotate the rotor) in response to said at least one motor electrical power supply signal (the motor must be supplied with electric power in order to operate), this motor electrical power supply signal being delivered to said at least one coil by the motor power supply unit (the source of electric power).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate the sensor of Fryane to detect movement of the diaphragm of the Figure 8 embodiment of Drevet987 for the purpose of regulating the movement of the diaphragm if an irregular or undesired oscillation of the diaphragm is detected.

In Re Claim 13, Drevet987 and Fryane disclose all the limitations of Claim 12, and in the modified apparatus, the maximum deflection of the diaphragm of Fryane would correspond on one angular position of the rotor of the motor of Drevet987 and other deflected positions of the diaphragm of Fryane would correspond to other angular positions of the rotor of the motor of Drevet987 (A stepper motor typically achieves these rotor positions).  The sensor of the detection device of Fryane detects the position of the rotor of the motor of Drevet987 relative to the stator coil of the motor.


Claims 3 and 14 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Drevet987 (PG Pub US 20080232987 A1) in view of Fryane (PG Pub US 20110150669 A1) and further in view of Suzuki (Korean Patent KR 20050012675 A).

In Re Claim 3, Drevet987 and Fryane disclose all the limitations of Claim 2, but they do not disclose that the sensor has a target that is mechanically linked to the diaphragm.
However, Suzuki discloses that a sensor (1, 3) of the detection device has a target (diffraction grating disclosed in paragraph [71]) mechanically linked to the diaphragm (2), the value (difference between diffracted images — paragraph [72]) representative of a movement of the diaphragm (2) varying during the movement of this target (diffraction grating disclosed in paragraph [71]) relative to the body (4a, 4b)(paragraphs [71],[72];Figure 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention substitute the Hall effect sensor of Drevet987/Fryane with a sensor having a target that is mechanically linked to the diaphragm as taught by Suzuki because it is a matter of choosing from two identified solutions: one being a Hall effect sensor and the other one being a sensor that incorporates a target on the diaphragm; and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is within the skill level of one having ordinary skill in the art.   This is a rationale that can be used to support a conclusion of obviousness (MPEP 2141,  Section III, Rationale E).

In Re Claim 14, Drevet987 and Fryane disclose all the limitations of Claim 1, but they do not disclose that the detection device detects positions of a plurality of points on the diaphragm.
However, Suzuki discloses that a sensor (1, 3) of the detection device is arranged so as to detect the respective positions of a plurality of points (diffraction grating disclosed in paragraph [71] has a plurality of points represented by holes “H” in Figure 3a and paragraph [77]) on the diaphragm (2) relative to the body (4a, 4b) (paragraphs [71],[72],[77]; Figure 3a).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to substitute the Hall effect sensor of Drevet987 / Fryane with the optical sensor of Suzuki which detects a plurality of points on the diaphragm as taught by Suzuki because it is a matter of choosing from two identified solutions: one being a Hall effect sensor and the other one being a sensor which detects a plurality of points on the diaphragm; and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is within the skill level of one having ordinary skill in the art.   This is a rationale that can be used to support a conclusion of obviousness (MPEP 2141,  Section III, Rationale E).

In Re Claim 15, Drevet987, Fryane and Suzuki disclose all the limitations of Claim 14, and Suzuki further discloses that the detection device (1, 2, 3) is arranged so as to collect images of a longitudinal profile (shown in Figure 3a) of the diaphragm (2) extending between the first and second edges (one edge is at 4a, the other edge is at 4b) of the diaphragm (2) in order to detect said positions of a plurality of points (diffraction grating disclosed in paragraph [71] has a plurality of points represented by holes “H” in Figure 3a and paragraph [77]) on the diaphragm (2), these points being part of said longitudinal profile of the diaphragm (2)(paragraphs [71],[72],[77]; Figures 1, 3a).

In Re Claim 16, Drevet987, Fryane and Suzuki disclose all the limitations of Claim 14, and Suzuki further discloses that the detection device (1, 2, 3) is arranged so as to collect images of a surface (shown in Figure 3b) of the diaphragm (2) extending between the first and second edges (one edge is at 4a, the other edge is at 4b) of the diaphragm (2) in order to detect said positions of a plurality of points (diffraction grating disclosed in paragraph [71] has a plurality of points represented by holes “H” in Figure 3a and paragraph [77]) on the diaphragm (2), these points being part of a surface shape of the diaphragm (2) in three dimensions (each hole “H” of the diffraction grating has a two dimensional base and vertical walls, thereby making it three dimensional) so as to define a three-dimensional image (the diffraction image is an optical projection of each three dimensional hole of the diaphragm) of this diaphragm (2) and its change over time (paragraphs [71] - [73], [77]; Figures 1, 3a).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Drevet987 (PG Pub US 20080232987 A1) in view of Fryane (PG Pub US 20110150669 A1) and further in view of Noth (PG Pub US 20130272902 A1).

In Re Claim 4, Drevet987 and Fryane disclose all the limitations of Claim 1, and Fryane further discloses that the detection device is arranged so that said detection signal delivered to the power supply unit (“power management circuit”; paragraph [0046]) is dependent on measurements taken by at least one sensor (Hall effect sensor) of said detection device (paragraph [0034]), but the sensor of Fryane is a Hall effect sensor, so it is not in the claimed list of sensors.
However, Noth discloses that the detection device (104) is arranged so that said detection signal (from “Amplifier” in paragraph [0066] and Figure 2) delivered to the power supply unit (“High voltage driver” and “Microcontroller unit” in paragraphs [0065] and [0067]; Figure 2) is dependent on measurements taken by at least one sensor (paragraph [0058] discloses a strain gage) of said detection device (104) chosen to be a deformation sensor (a strain gage measures strain which by definition is change in length per unit length; a change in length is deformation) attached to the diaphragm (paragraph [0060]) in order to measure deformations of the diaphragm (1 in Figure 1A and 103 in Figure 1B)(paragraphs [0058] and [0060]; Figure 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to substitute the Hall effect sensor of Drevet987 / Fryane with the strain gage sensor as taught by Noth because it is a matter of choosing from two identified solutions: one being a Hall effect sensor and the other one being a strain gage sensor; and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is within the skill level of one having ordinary skill in the art.   This is a rationale that can be used to support a conclusion of obviousness (MPEP 2141,  Section III, Rationale E).


Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Drevet987 (PG Pub US 20080232987 A1) in view of Fryane (PG Pub US 20110150669 A1) and further in view of Letailleur (PG Pub US 20150330383 A1).
In Re Claim 6, Drevet987 and Fryane disclose all the limitations of Claim 1, and Fryane further discloses that the power supply unit (“power management circuit”; paragraph [0046]) is arranged so that said at least one electrical power supply signal (“alternating or pulsed direct current”; paragraph [0046]) is dependent on measurements taken by at least one sensor (Hall effect sensor) of said detection device, but Drevet987 and Fryane do not disclose that the at least one sensor detects the flow rate of fluid pumped by the circulator.
However, Letailleur discloses that the power supply unit (“actuating device”; paragraph [0054]) is arranged so that at least one electrical power supply signal (“alternating current”; paragraph [0054]) is dependent on measurements taken by at least one sensor (“fluid flow sensor which is connected in feedback with the actuating device”; paragraph [0084]) of said detection device which detects the flow rate of fluid pumped by the circulator (paragraphs [0037],[0038]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate the fluid flow sensor of Letailleur into the diaphragm circulator of Drevet987 / Fryane for the purpose of controlling the fluid flow rate (paragraphs [0037],[0038] of Letailleur).


Allowable Subject Matter
Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for indicating Allowable Subject Matter
The prior art does not disclose the diaphragm circulator of Claim 8, but more specifically “wherein the actuating mechanism includes said motor and an electromechanical assembly for varying an amplitude, said electromechanical assembly comprising said part linking the motor to the first edge of the diaphragm, said electromechanical assembly being arranged so as to define a maximum amplitude of the reciprocating motion of the first edge of the diaphragm that is variable according to a maximum amplitude setpoint delivered by an amplitude control unit to said electromechanical assembly”.
Claim 10 was indicated as allowable subject matter in the previous office action, therefore the reasons for indicating allowable subject matter will not be repeated.


Response to Arguments
Applicant has argued on Page 6 of Applicant’s Response that “Applicant respectfully submits that the claim limitation "device for detecting" in Lines 14 - 15 of claim 1 recites sufficient structure to perform the claimed function so that this limitation should not be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  In fact, as indicated from page 8, third paragraph to page 10, first paragraph, the "device for detecting" comprises an important variety of detecting arrangements each adapted for "detecting at least one value representative of a movement of the diaphragm (3) relative to the body (2)"”.
Examiner’s Response: At least one of the detecting arrangements must be present in the claim (1) if the applicant did not intend to invoke 112(f).  There are no specific detecting arrangements in Claim 1 that structurally modify the recited “device for detecting”.  Therefore the examiner maintains that  “device for detecting” invokes 35 USC 112(f). 

Applicant has argued on Page 7 of Applicant’s Response that “For example, as defined from page 5, last paragraph to page 6, 2nd paragraph, and in claim 2 of the patent application as filed, the device for detecting may comprise at least a sensor "chosen from the group of sensors comprising a Hall effect sensor ...”
Examiner’s Response: The detecting arrangements such as the Hall effect sensor must be in the claim if the applicant did not intend to invoke 112(f).  There are no specific detecting arrangements in Claim 1 that structurally modify the recited “device for detecting”.  Therefore the examiner maintains that  “device for detecting” invokes 35 USC 112(f).  Note that Claim 2 does not invoke 35 USC 112(f) because of the recited group of sensors such as a Hall effect sensor.


The rest of Applicant’s arguments are moot in view of new grounds of rejection presented in this office action.

Pertinent Prior Art
The following prior art is not being relied upon, it is being made of record because it is considered to be pertinent to applicant’s disclosure.  Trumper (PG Pub US 20200266692 A1) discloses that a magnetic motor comprises a stationary magnet and a moving coil (paragraph [0128]).  Erturk (PG Pub US 20090026881 A1) discloses an air circulator (Figure 4 embodiment) which includes a first blade (410), motor (420), a device (430) for detecting at least one value (voltage) representative of a movement of the first diaphragm edge (Abstract states that it detects deflection of the “tip” of the blade) relative to the body (of the fan, every object must have a body), this detection device (430 is functionally described in Figure 8; 430 is same as 812; 420 is same as 811) being functionally linked to a motor power supply unit (820, 840 shown in Figure 8; paragraphs [0018],[0038],[0041]), this power supply unit being arranged to deliver at least one electrical power supply signal (“Vi”; paragraph [0041]) to the motor (811 in Figure 8) according to a detection signal (“Vs”; paragraph [0041]) delivered to the power supply unit (820, 840) by said detection device (812), this detection signal (“Vs”) being dependent on said at least one detected value (voltage “Vs” is proportional to deflection of the blade – see Abstract).  Drevet333 (PG Pub US 20020146333 A1) which discloses a magnetic motor driven diaphragm circulator (36; paragraph [0033]) in Figure 4 and a piezoelectric actuator driven diaphragm circulator (41; paragraph [0034]) in Figure 5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.G.K/Examiner, Art Unit 3746   

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746